FILED
                             NOT FOR PUBLICATION                            FEB 23 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LUIS ALBERTO RAMIREZ,                            No. 07-74605

               Petitioner,                        Agency No. A070-967-419

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Luis Alberto Ramirez, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion for continuance of removal



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AR/Research
proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion for continuance, Ahmed v. Holder, 569

F.3d 1009, 1012 (9th Cir. 2009), and we dismiss in part and deny in part the

petition for review.

       The agency did not abuse its discretion in denying the motion for

continuance because the record did not show that Alberto Ramirez’s counsel took

any steps to acquire a second medical opinion regarding the health of Alberto

Ramirez’s qualifying relative before the merits hearing. See id. at 1012-13

(evaluating, among other factors, the reasonableness of the alien’s conduct).

       Alberto Ramirez’s contentions that the agency violated his due process

rights by denying the motion for continuance and marking “for identification

purposes only” some of his proffered hardship documentation do not amount to

colorable constitutional claims. See Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005) (“[T]raditional abuse of discretion challenges recast as alleged

due process violations do not constitute colorable constitutional claims that would

invoke our jurisdiction.”).

       PETITION FOR REVIEW DISMISSED in part; DENIED in part.




AR/Research                               2                                     07-74605